
	

114 HRES 600 IH: Reaffirming the right for the United States to use all available options, including the use of military force, to prevent Iran from acquiring a nuclear weapon.
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 600
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. Moulton (for himself, Mr. Ribble, Mr. Kennedy, Mr. Connolly, and Mr. Duncan of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Reaffirming the right for the United States to use all available options, including the use of
			 military force, to prevent Iran from acquiring a nuclear weapon.
	
	
 Whereas the Islamic Republic of Iran is a state sponsor of terrorism, poses a serious threat to the safety and security of the United States and its allies throughout the world, and regularly commits deplorable violations of human rights;
 Whereas the acquisition of a nuclear weapon by Iran would pose an immediate and profound threat to the United States, Israel, and the Middle East, by enabling it to act with impunity;
 Whereas the Government of Iran has called for the destruction of the State of Israel, our most important ally in the Middle East bound by historic, economic, and military ties;
 Whereas Iran has provided terrorist organizations such as Hamas and Hezbollah with weapons and technology used to threaten Israel and Israeli civilians as well as committed destabilizing actions in other neighboring countries;
 Whereas Iran has propped up the Assad regime in Syria, which has killed more than 200,000 people through deliberate attacks on civilians and which has resulted in the worst humanitarian crisis since World War II with the displacement of roughly 12,000,000 Syrian refugees;
 Whereas the acquisition of a nuclear weapon by Iran would lead to a nuclear arms race and proliferation of nuclear capabilities throughout the Middle East, undermining efforts by the international community to bring peace and stability to an already volatile part of the world;
 Whereas Iran has a history of dishonesty with regards to its nuclear program; Whereas one United States citizen has disappeared in Iran;
 Whereas, on May 22, 2015, the President signed into law the Iran Nuclear Agreement Review Act of 2015 to continue the robust role of congressional oversight of United States policy to prevent Iran from acquiring a nuclear weapon;
 Whereas, on July 14, 2015, Iran and the P5+1 countries of the United States, France, the Russian Federation, the People’s Republic of China, the United Kingdom, and Germany agreed to a Joint Comprehensive Plan of Action to block Iran’s path towards obtaining a nuclear weapon;
 Whereas, on October 10, 2015, and November 21, 2015, Iran test-launched a medium-range ballistic missile capable of delivering a nuclear weapon in clear violation of United Nations Security Council Resolution 1929; and
 Whereas the Joint Comprehensive Plan of Action, which became effective on October 18, 2015, conditions financial sanctions relief on Iran’s ability to comply with intrusive and transparent inspections of its nuclear program, the removal of thousands of centrifuges, the reduction of its enriched uranium stockpile, and other measures to hold Iran to account: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the right for the United States to use all available options, including the use of military force, to prevent Iran from acquiring a nuclear weapon;
 (2)reaffirms that it is the policy of the United States to prevent Iran from acquiring a nuclear weapon for the life of the Joint Comprehensive Plan of Action and afterward;
 (3)expresses its concern over the lack of clarity from the Administration with regards to its response in the event of minor or incremental violations by Iran of the Joint Comprehensive Plan of Action;
 (4)makes clear its unwavering support for Israel’s right to ensure its survival and to defend itself from nations and non-state actors that wish to do it harm;
 (5)calls on the Administration to provide Israel with military and intelligence support and cooperation to confront new threats to Israel’s security by maintaining its strategic and qualitative military edge through—
 (A)transferring to the Government of Israel, as appropriate and consistent with United States treaty obligations, ordnance and delivery systems under such terms and conditions as the President determines necessary to effectively deter conventional, unconventional, and nuclear threats from Iran and ensure that Israeli personnel have the opportunity and means to train with such defense systems, including joint training exercises;
 (B)fulfilling the requirements of the War Reserves Stock Allies-Israel pursuant to the Foreign Assistance Act of 1961 for the pre-positioned storage of United States weapons in emergency situations;
 (C)supporting missile defense programs, including the Iron Dome Weapon System, the David’s Sling Weapon System, Upper Tier Interceptor, and Arrow-3 Weapon;
 (D)identifying and advancing collaborative research between the United States and Israel in the development of an anti-tunneling defense system to detect, map, and destroy underground tunnels used by Hamas, Hezbollah, and other terrorist groups to threaten the lives of Israeli civilians; and
 (E)finalizing negotiations on a new 10-year Memorandum of Understanding on providing additional foreign military financing to Israel;
 (6)calls on all United Nations member states to take all necessary measures to prevent the transfer of ballistic or cruise missile technology or technical assistance to Iran related to such activities;
 (7)calls on the President to engage with Congress and international partners to ensure that the International Atomic Energy Agency receives the full additional $10,600,000 per year necessary to fulfill its verification responsibilities under the Joint Comprehensive Plan of Action or any other related agreement;
 (8)supports the full funding of the Department of State’s Coordinator for Iran Nuclear Implementation to ensure thorough and effective implementation of the Joint Comprehensive Plan of Action and calls for the Coordinator to regularly report to Congress on the status of Iranian compliance or non-compliance with the Joint Comprehensive Plan of Action;
 (9)supports the full funding of the Department of the Treasury’s Office of Foreign Assets Control to ensure strict enforcement of sanctions against Iranian actors in the areas of ballistic or cruise missile proliferation and terrorism and to ensure effective re-imposition of sanctions in the event of any violation or breach of the Joint Comprehensive Plan of Action;
 (10)remains committed to confronting the Iranian regime’s destabilizing actions in the Middle East through increased cooperation with United States regional partners;
 (11)demands immediate action by the Administration to raise Iran’s recent ballistic missile testing with the United Nations Security Council and seek an appropriate response for Iran’s disregard for complying with United Nations Security Council Resolution 1929;
 (12)calls on the Iranian Government to assist in the investigation of the disappearance of United States citizens within its borders;
 (13)condemns Iran’s reprehensible record of human rights violations and supports the Iranian people’s pursuit of civil liberties;
 (14)reaffirms that nothing in the Joint Comprehensive Plan of Action limits or curtails the ability of Congress to pass sanctions legislation to address future Iranian terrorism activities, ballistic or cruise missile development, human rights abuses, or to reauthorize existing sanctions that are not lifted under the Joint Comprehensive Plan of Action;
 (15)strongly urges the Administration to continue to enforce non-nuclear sanctions, including sanctions relating to human rights violations and support for terrorist organizations;
 (16)calls on the Administration to continue to keep Congress regularly informed through briefings, hearings, and reports about how it will work with other P5+1 countries to clarify, address, and implement a response to any and all violations of the Joint Comprehensive Plan of Action; and
 (17)calls for the creation of a bipartisan Iran Study Group composed of senior and expert policy-makers to report to Congress on a broader Middle East strategy to counter Iran and leverage more constructive Iranian behavior.
			
